Case 1:19-cr-20343-BB Document 154 Entered on FLSD Docket 10/15/2020 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-cr-20343-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,
 v.

 BRIAN ALEXIS CAMARILLO,

       Defendant.
 ______________________________/

                                             ORDER

        THIS CAUSE is before the Court upon Defendant Brian Alexis Camarillo’s (“Defendant”)

 Pro Se Amended Motion for Sentence Reduction Under the Compassionate Release Statute, 18

 U.S.C. § 3582(c)(1)(A)(i), as Amended by the First Step Act and Memorandum in Support. ECF

 Nos. [147] & [148] (“Motion”). Defendant thereafter filed additional exhibits in support of his

 Motion. ECF No. [149]. The Government filed its Response in Opposition, ECF No. [152]

 (“Response”), and Defendant did not file a Reply. The Court has carefully reviewed the Motion,

 all supporting and opposing submissions, the record in this case, the applicable law, and is

 otherwise fully advised. For the reasons set forth below, the Motion is denied.

      I. BACKGROUND

        On October 23, 2019, Defendant pleaded guilty to one count of conspiracy to possess with

 intent to distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C. § 841(a)(1).

 ECF No. [93]. Defendant was sentenced to a term of imprisonment of 46 months on January 10,

 2020. ECF Nos. [129] & [131]. Defendant is housed at the Federal Transfer Center Miami, and he

 is scheduled to be released from custody on October 28, 2022.

        On July 10, 2020, Defendant filed his first emergency motion requesting compassionate
Case 1:19-cr-20343-BB Document 154 Entered on FLSD Docket 10/15/2020 Page 2 of 7

                                                                     Case No. 19-cr-20343-BLOOM


 release, ECF No. [143], which this Court denied without prejudice after full briefing because

 Defendant failed to establish that he had exhausted his administrative remedies and he failed to

 submit any medical records or evidence to establish extraordinary and compelling circumstances.

 ECF No. [146]. Defendant now files the instant amended Motion seeking compassionate release

 due to the ongoing COVID-19 pandemic, arguing that the conditions at FDC Miami, his health

 conditions and positive COVID-19 diagnosis, and his gender put him at an increased risk of

 infection. As such, Defendant requests that his sentence be reduced to time served. The

 Government opposes Defendant’s request due to his failure to exhaust his administrative remedies,

 the lack of extraordinary and compelling circumstances, and because Defendant still poses a

 danger to the community if released.

        SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

 throughout the world and are impacting every person’s life. The United States is currently

 reporting more confirmed cases of COVID-19 and deaths as a result than any other country, with

 close to 7,895,000 confirmed cases and more than 216,000 reported deaths as of October 15, 2020.1

 The COVID-19 pandemic poses a serious danger to society at large, and especially to at-risk

 inmates. In addition, COVID-19 poses a higher risk to incarcerated individuals who are unable to

 practice health precautions available to the general public, such as social distancing.

        As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

 William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of

 institutions and to home confinement, where appropriate. See Mem. from Attorney Gen. William

 Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most

 Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download


 1
  Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated Oct. 15, 2020).


                                                   2
Case 1:19-cr-20343-BB Document 154 Entered on FLSD Docket 10/15/2020 Page 3 of 7

                                                                     Case No. 19-cr-20343-BLOOM


 (“Memorandum”). The Memorandum identifies several facilities that have been particularly

 affected and which should be given priority in the BOP’s consideration of implementing home

 confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. In addition, the

 Attorney General makes an express finding that extant emergency conditions are materially

 affecting the functioning of the BOP, and directs that the BOP immediately maximize appropriate

 transfers to home confinement of all appropriate inmates at the specifically named facilities, and

 other similarly situated facilities where COVID-19 is materially affecting operations. Id. The

 Memorandum further directs the BOP to review all inmates who have COVID-19 risk factors as

 established by the Centers for Disease Control and Prevention (“CDC”) to determine suitability

 for home confinement, while emphasizing the importance of protecting the public from individuals

 who may pose a danger to society, and recognizing the need to prevent over-burdening law

 enforcement with “the indiscriminate release of thousands of prisoners onto the streets without any

 verification that those prisoners will follow the laws when they are released . . . and that they will

 not return to their old ways as soon as they walk through the prison gates.” Id. at 2-3. The

 Memorandum also stresses the need for careful individualized determinations regarding the

 propriety of releasing any given inmate, and does not encourage indiscriminate release. Id. at 3.

    II. DISCUSSION

        “Generally, a court ‘may not modify a term of imprisonment once it has been imposed.’”

 United States v. Pubien, No. 19-12078, 2020 WL 897402, at *2 (11th Cir. Feb. 25, 2020) (quoting

 18 U.S.C. § 3582(c)).

        “The authority of a district court to modify an imprisonment sentence is narrowly
        limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
        2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
        a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
        motion and extraordinary or compelling circumstances warrant modification or if
        the defendant is at least 70 years old and has served 30 years in prison; (2) if the



                                                   3
Case 1:19-cr-20343-BB Document 154 Entered on FLSD Docket 10/15/2020 Page 4 of 7

                                                                      Case No. 19-cr-20343-BLOOM


        modification is expressly permitted by statute or Federal Rule of Criminal
        Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
        been lowered as a result of an amendment to the Guidelines by the Sentencing
        Commission. 18 U.S.C. § 3582(c).

 United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

 Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

 1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

 to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

 Rivas, 800 F. App’x 742, 745 (11th Cir. 2020) (quoting United States v. Puentes, 803 F.3d 597,

 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291, 1296-97 (11th Cir.

 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

        Defendant is seeking relief under the compassionate release provision of 18 U.S.C.

 § 3582(c)(1)(A), which provides:

        (c) Modification of an imposed term of imprisonment.— The court may not modify
        a term of imprisonment once it has been imposed except that—
        (1) in any case—
        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
        § 3553(a)] to the extent that they are applicable, if it finds that—
                (i) extraordinary and compelling reasons warrant such a reduction . . . .
                ....
        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).

        Under the relevant Sentencing Guidelines policy statement, the Court “may reduce a term

 of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent

 they are applicable, the court determines that . . . extraordinary and compelling reasons warrant a


                                                   4
Case 1:19-cr-20343-BB Document 154 Entered on FLSD Docket 10/15/2020 Page 5 of 7

                                                                   Case No. 19-cr-20343-BLOOM


 reduction.” U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). The

 Sentencing Guidelines add that the Court should reduce a sentence only if the “defendant is not a

 danger to the safety of any other person or to the community.” Id.

        Accordingly,

        Section 3582 sets out the order in which this Court should analyze a criminal
        defendant’s entitlement to a sentencing reduction. First, when the defendant brings
        the motion himself, the Court must ascertain whether he “has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
        receipt of such a request by the warden of the defendant’s facility, whichever is
        earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
        set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
        Court should turn to the “extraordinary and compelling reasons” test, as outlined in
        U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should determine whether the
        defendant poses a “danger to the safety of any other person or to the community,
        as provided in 18 U.S.C. § 3142(g).” Id.

 United States v. Stuyvesant, No. 09-60184-CR, 2020 WL 1865771, at *2 (S.D. Fla. Apr. 14, 2020).

        As an initial matter, Defendant’s Motion again fails on the first of these considerations.

 Defendant contends that he submitted a request to the BOP for a sentence reduction on July 10,

 2020, which has gone unanswered. ECF No. [148] at 19. However, none of the exhibits submitted

 in support of his Motion establish any such request being made. Moreover, the Government notes

 that the BOP previously considered and denied Defendant’s request for home confinement, but

 that no request for a sentence reduction has been received. ECF No. [152] at 3. Nevertheless, even

 assuming that the exhaustion requirement was adequately supported, as discussed below,

 Defendant’s Motion still fails on the other prongs of the compassionate release analysis.

        In particular, Defendant’s Motion does not provide the Court with adequate circumstances

 to warrant finding that extraordinary and compelling reasons exist for his release. First, although

 he cites his “medical condition” as being one of the factors subjecting him to heightened risk of

 death from COVID-19, Defendant fails to point to any particular medical condition. Nonetheless,



                                                 5
Case 1:19-cr-20343-BB Document 154 Entered on FLSD Docket 10/15/2020 Page 6 of 7

                                                                         Case No. 19-cr-20343-BLOOM


 based on Defendant’s prior motion, the Court assumes that the medical condition to which

 Defendant refers is his history of asthma, which is supported by the medical records submitted

 both by Defendant and the Government. Notably though, Defendant’s medical records do not

 indicate that his history of asthma is severe enough to warrant a sentence reduction. See People

 with   Certain     Medical     Conditions,     Centers    for    Disease    Control     and    Prevention,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-

 ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last updated Oct. 6, 2020)

 (noting that moderate-to-severe asthma might increase the risk of contracting a severe case of

 COVID-19 (emphasis added)); see also ECF No. [130] at 16 (pre-sentence investigation report

 noting that Defendant’s last asthma attack occurred approximately six years ago and that he did

 not have a primary physician before his incarceration). Moreover, as the Government notes,

 Defendant’s most recent medical records indicate that he has recovered from COVID-19 and is no

 longer housed in the isolation unit. See, e.g., ECF No. [152] at 9-17. Thus, as Defendant has

 recovered from COVID-19, the Court is unpersuaded that his history of asthma alone presents

 sufficient circumstances to warrant his release.2

         Finally, the Court recognizes that FDC Miami previously had an influx of positive cases

 among inmates. However, the facility reports that it currently has only twelve positive inmate cases

 of COVID-19, a significant decrease since the time Defendant filed his Motion. See COVID-19

 Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited Oct. 15,


 2
   Defendant also points to his gender as a basis for his heightened risk of death from COVID-19. However,
 gender is not one of the risk factors identified by the CDC and thus is not relevant to the Court’s analysis
 here. See People with Certain Medical Conditions, Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
 conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
 ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last updated Oct. 6, 2020).


                                                      6
Case 1:19-cr-20343-BB Document 154 Entered on FLSD Docket 10/15/2020 Page 7 of 7

                                                                      Case No. 19-cr-20343-BLOOM


 2020). The fact that FDC Miami has reduced the number of positive inmate cases since mid-

 September is noteworthy in the Court’s analysis of Defendant’s Motion. Upon review of the

 circumstances surrounding Defendant’s Motion, including his lack of significant medical

 conditions warranting release, his recovery from COVID-19, and the reduced number of positive

 cases at FDC Miami, the Court finds that the extraordinary and compelling circumstances test is

 not satisfied here.3 Accordingly, Defendant’s Motion is denied.

     III. CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

 [147], is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on October 15, 2020.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Brian Alexis Camarillo
 94771-479
 Miami FDC
 Federal Detention Center
 Inmate Mail/Parcels
 Post Office Box 019120
 Miami, FL 33101




 3
   Because Defendant’s Motion fails to establish any extraordinary and compelling circumstances
 warranting his release, the Court does not need to address the remaining considerations under § 3553(a)
 and § 3142(g).


                                                   7
